Citation Nr: 1508314	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-00 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.  This matter comes to the Board of Veterans' Appeals (Board) on appeal of a September 2012 administrative decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Sioux Falls, South Dakota.  By that administrative decision, the VAMC denied the Veteran's claim of entitlement to an annual clothing allowance.  This matter was previously before the Board in January 2014, when the case was remanded for additional development.  Regrettably, as discussed below, the directives of the Board's January 2014 remand have not been completed as of this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that she uses medication (creams, zinc oxide) that damages her clothing and that she has an implanted prosthetic device (InterStim, a bladder stimulator) that causes irreparable damage to her clothing.

The Veteran's service-connected disabilities include impaired bladder control associated with transverse myelitis with impaired bowel control (rated 60 percent since June 2009), transverse myelitis with impaired bowel control (rated 60 percent since March 2010), and gastroparesis associated with transverse myelitis with impaired bowel control (rated 30 percent since March 2010).  In September 2012 the VAMC notified the Veteran that since the record did not show she met the requirements of the law for the benefit, a clothing allowance may not be paid.

The law provides for payment of an annual clothing allowance of $716 per year for a Veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which the VA determines tends to wear out or tear the clothing of the Veteran, or uses medication which a physician has prescribed for a skin disability which is due to a service-connected disability and the VA determines causes irreparable damage to the Veteran's outer garments.  38 U.S.C.A. § 1162.

Under 38 C.F.R. § 3.810, a Veteran who has a service-connected disability or a disability compensable under 38 U.S.C.A. § 1151 as if it were service connected is entitled, upon application therefore, to an annual clothing allowance, which is payable in a lump sum as specified in this paragraph.  A Veteran is entitled to a clothing allowance if: 

(1) a VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the Veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair), which tends to wear or tear clothing; or 

(2) The Under Secretary for Health or a designee certifies that a Veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or certifies that a Veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the Veteran's outer garments.

38 C.F.R. § 3.810(a).

The evidence shows that in 2009 the Veteran underwent procedures to implant an InterStim II generator (or bladder stimulator), which was implanted for assistance due to the service-connected impaired bladder disability.  It was noted in medical reports subsequent to the 2009 implant that the Veteran continued to have problems with incontinence.  In a September 2012 statement in support of her claim, she stated that diarrhea and urine leakage had damaged her clothes; and if she had kept track of all the clothing she has had to throw away in the bathroom over the past 36 years, it would amount to thousands of dollars.  She stated that she cannot wear light colored clothing due to severe diarrhea and constant urine leakage "(of which I had a bladder stimulator implanted to help somewhat at my own cost)."  The questions raised here are whether the Veteran's bladder stimulator implant is a qualifying prosthetic appliance; and (if it is a qualifying prosthetic appliance) whether the use of it tended to wear or tear the Veteran's clothing.

The Veteran additionally claims that she uses topical skin medication including zinc oxide for a skin rash that is due to her service-connected disability, and that the topical medication stains and permanently damages clothing below the waist.

In the instant case, the Veteran has not been service connected for a disability that causes loss of use of a hand or foot.  As such, in order for her to be found eligible for a clothing allowance, a certification is needed from the Under Secretary or a designee that a qualifying prosthetic appliance (bladder stimulator implant) tends to wear or tear the Veteran's clothing, or that because the Veteran used medication prescribed by a physician, prescribed for a skin condition, which is due to a service-connected disability that causes irreparable damage to the Veteran's outer garments.  The record does not show that a certification in this matter has been issued.

In January 2014, the Board remanded this matter for the purpose of directing the completion of needed additional development.  First, the Board directed:

The VAMC should provide the Veteran proper notice under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159(b).  (Notably the Veteran's 2012 application for clothing allowance was adjudicated on a "well-grounded" basis and found "not well grounded").

The claims-file continues to reflect that VCAA notice has not been provided to the Veteran in this case, and the VAMC has again readjudicated the claim with a finding that it is "not well grounded."  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.

Secondly, the Board's January 2014 remand directed:

Arrange for the claims file and VAMC appeals folder to be reviewed by the Under Secretary or his designee, who should certify whether the bladder stimulator implant used by the Veteran to assist with her incontinence is a qualifying prosthetic appliance, which tends to wear or tear clothing, or any medication (specifically zinc oxide) used by the Veteran to treat a skin disorder, which is due to a service-connected disability that causes irreparable damage to the Veteran's outer garments.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  A complete rationale for all conclusions reached should be included with the certification.

In February 2014, the VAMC issued a "Clothing Allowance Board of Veteran's Appeals Decision" that featured a finding by an Acting Chief of Pharmacy that "Zinc Oxide is not referenced as a product that commonly causes irreparable damage to clothing; therefore, we don't commonly consider it a problem when prescribing to patients."  The document does not acknowledge or address the question of whether the bladder stimulator implant used by the Veteran to assist with her incontinence is a qualifying prosthetic appliance, which tends to wear or tear clothing.  The document concludes with an explanation that the VAMC planned to afford the Veteran 30 days to submit additional evidence "to prove zinc oxide has caused irreparable damage to clothing," and that if the Veteran provided new evidence "the Sioux Falls VA Prosthetics office is prepared to reevaluate the decision."  The explanation concludes with the statement: "If the decision is still unfavorable to the Veteran the decision with go to the Under Secretary for Health or their designee for review and final decision."

In March 2014, the VAMC issued a supplemental statement of the case (SSOC) that found: "The case is not well grounded."  The SSOC further explained that because the Veteran did not reply to the February 2014 letter, the Veteran was being afforded 30 days from the date of the SSOC to reply before the case "will be returned to the Board of Veterans Appeals."

It appears that the VAMC has not complied with the directives of the Board's January 2014 remand and that the directed notice and development remains to be completed.  First, the VAMC has continued to adjudicate the claim on a "not well grounded" basis and has not issued VCAA notice to the Veteran even after the January 2014 Board directive concerning the necessity of VCAA notice.  Second, the VAMC has still not arranged for the claims file and VAMC appeals folder to be reviewed by the Under Secretary for Health or his designee to address either of the critical inquiries discussed in the Board's January 2014 remand directives.  Instead, the VAMC referred the inquiry concerning topical skin medication only to its own staff for an opinion and appears to have undertaken no further development on the bladder implant inquiry whatsoever.

Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, corrective action is needed.

The Board regrets the additional delay to the final appellate review of this matter, but this latest remand is necessary to obtain the development of the evidence required to proceed with fully informed and proper consideration of the issue on appeal (and to ensure compliance with procedural requirements).

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should provide the Veteran proper notice under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159(b).  (Notably the Veteran's 2012 application for clothing allowance has been adjudicated on a "well-grounded" basis and found "not well grounded").

2.  The VAMC should arrange for the claims-file and VAMC appeals folder to be reviewed by the Under Secretary for Health or his designee, who should certify:

(a) whether the bladder stimulator implant used by the Veteran to assist with her incontinence is a qualifying "prosthetic appliance," which tends to wear or tear clothing; and

(b) whether any medication (specifically zinc oxide) used by the Veteran to treat a skin disorder (due to a service-connected disability) causes irreparable damage to the Veteran's outer garments.

See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.
A complete rationale for all conclusions reached should be included with the certification.

3. Thereafter, the VAMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC before the claims file and VAMC appeals folder are returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

